Citation Nr: 0218013	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-14 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
hernia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to March 
1978. 

This matter is before the Board of Veterans' Appeals 
(Board) following a Board Remand of December 2000.  This 
matter was originally on appeal from a December 1997 
rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

The evidence does not show that the veteran had removal of 
a hernia during service or that he currently suffers from 
residuals of a hernia.
 

CONCLUSION OF LAW

Residuals of a hernia were not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the veteran's claim in order to comply 
with the Veteran's Claim Assistance Act of 2000 (VCAA) 
which was enacted during the pendency of this appeal.  The 
VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).  
In April 2001 correspondence mailed to the veteran's 
current address of record, the RO provided the veteran 
with notice of the VCAA.  Therein, the RO informed the 
veteran of VA's duties under the VCAA and what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the 
veteran that it had received his VA Form 21-4142 and that 
treatment records were requested from the VA facility he 
identified.  The RO reviewed the veteran's claim and 
issued a Supplemental Statement of the Case (SSOC) in June 
2002 and confirmed its prior denial.  By a letter dated in 
June 2002, the RO gave the veteran the opportunity to make 
any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing actions, the RO complied with the 
Remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In addition, the Board finds that the requirements under 
the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was 
denied.  The RO also made satisfactory efforts to ensure 
that all relevant evidence was associated with the claims 
file.  As previously indicated, the RO provided the 
veteran with a copy of the June 2002 SSOC.  The veteran 
was again provided with notice of the VCAA in the June 
2002 SSOC.  The RO retrieved treatment records from 
Central Texas Veterans Health Care System.  The RO 
received notice that the VA Medical Center in Temple had 
no medical records on the veteran.  Prior to the Board's 
Remand, the RO obtained the veteran's service medical 
records.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to 
notify the claimant of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

In September 1997, the veteran filed a claim for 
entitlement to compensation benefits for residuals of 
removal of a hernia.  The veteran's abdomen and viscera 
were clinically evaluated as normal at his service 
induction examination in March 1974.  The service medical 
records show that the veteran received treatment for 
condylomata of the left scrotum and excision of the growth 
as well as treatment for a fungicidal rash, but no 
treatment for a hernia.  The veteran's abdomen and viscera 
were also clinically evaluated as normal at his service 
separation examination in January 1978.  Thus, the 
veteran's service medical records show that no hernia was 
found during the his entire active service. 

Post-service treatment records from VA dated from 
September 1997 to December 2000 show that the veteran 
reported a past surgical history for left inguinal hernia 
repair in 1977 and past medical history for umbilical 
hernia repair as a baby.  As shown above, the veteran's 
service medical records do not confirm the veteran's 
reported history of a hernia repair.  The VA treatment 
records and East Texas Medical Center Fairfield records 
are absent any findings of or treatment for a hernia or 
residuals of removal of a hernia. In the absence of 
evidence of an in-service incurrence of a hernia, 
competent medical evidence of a current disability, and a 
nexus between a current disability and the veteran's 
service, service connection for residuals of removal of 
hernia must be denied.  38 C.F.R. § 3.303.  As the 
preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Service connection for residuals of a hernia is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

